UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7750



NATHANIEL ADEL STEWART-BEY, a/k/a Nathaniel
Adel Stewart,

                                             Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION; B. A.
BLEDSOE,

                                            Respondents - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-04-447-7-SGW)


Submitted:   April 14, 2005                 Decided:   April 19, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Adel Stewart-Bey, Appellant Pro Se.          John Leslie
Brownlee, United States Attorney, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Nathaniel Adel Stewart-Bey, convicted and sentenced in

the superior court of the District of Columbia and now incarcerated

in Virginia, seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2241 (2000),

challenging the revocation of his parole by the United States

Parole Commission.       The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                28 U.S.C.

§ 2253(c)(1) (2000); see Madley v. United States Parole Comm’n, 278

F.3d 1306, 1310 (D.C. Cir. 2002).           A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Stewart-Bey has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.

                                                                       DISMISSED

                                      - 2 -